Citation Nr: 0704867	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-37 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972, and from January 15, 1975 to February 28, 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2004 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran perfected timely appeals regarding service 
connection for a respiratory disorder and sleep apnea.  In 
statements received in October 2003, the veteran withdrew 
these claims.  Therefore, the Board will only review the 
issue outlined on the title page.  

The issue of service connection for a heart disorder on the 
merits will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a heart disorder was denied in a 
November 1973 rating decision.  It was held that the disorder 
was not shown in service or within 1 year following 
separation from service.  The veteran was notified of this 
determination, and did not appeal the decision.

2.  Statements of the veteran associated with the claims file 
since the November 1973 rating decision that denied service 
connection for a heart disorder provides evidence of a heart 
disorder within a year of service discharge, with a report of 
medical treatment within 1 year are not cumulative or 
redundant, and with the credibility presumed for reopening, 
the evidence raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1973 rating decision, which denied service 
connection for a heart disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence submitted to reopen the claim for service 
connection for a heart disorder is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because this decision effects a partial grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the appellant, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
analyze the regulations defining VA's duty to assist or 
remand the case for RO's review of the additional evidence.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

It must be noted that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which established new requirements regarding 
the VCAA notice and claims that had been previously denied.  
The veteran's claim regarding the heart disorder is a 
previously-denied claim, and thus the holding in this case 
would apply to this claim.  The Court held that the VCAA 
notice must include the bases for the denial in the prior 
decision and describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  Therefore, the question of what 
constitutes new and material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

In the present appeal, the December 2003 VCAA notice to the 
veteran did not address the fact that the veteran needed to 
submit new and material evidence to reopen the claim for 
service connection for a heart disorder.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard, 4 Vet. App. at 394.  The veteran's claim is 
being reopened due to the submission of new and material 
evidence, and the RO's failure to inform the veteran of the 
evidence needed to reopen his claim is harmless error.  

New & Material Evidence

Service connection for a heart disorder was denied in a 
November 1973 rating decision.  The veteran did not appeal 
that determination, and it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the 
regulation, it states if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
heart disorder.  The claim for service connection for a heart 
disorder had been denied because it had been determined that 
the veteran did not have evidence of a heart disability until 
14 months following service discharge.  That was the 
specified basis for the denial.  In October 2003, the veteran 
testified that he received treatment for a heart disorder 
immediately following service discharge.  He indicated that 
the medical records that pertain to this treatment are 
reposited at either a private medical facility (Northwest 
Texas Hospital) or at the VA medical facility in Amarillo, 
Texas.  This relates to an unestablished fact necessary to 
substantiate the claim, and the claim is reopened and will be 
considered on the merits.  See 38 C.F.R. § 3.156(a).  The 
validity of this evidence is presumed for the purposes of 
reopening.  See Justus v.Principi, 3 Vet. App. 510 (1992).

As additional action is required by the RO, the issue is 
remanded to the RO for development and readjudication on the 
merits, as discussed below.


ORDER

The claim for service connection for a heart disorder is 
reopened.  To this extent only, the appeal is granted.


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection for a heart disorder.  In light of the decision 
cited above, the issue concerning service connection for a 
heart disorder should be reviewed on a de novo basis, but 
only after ensuring that the duty to assist as well as notify 
under 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 has been 
fulfilled.  

A private physician, the veteran's grandfather, Dr. G. O., 
opined that endocarditis could have existed during the 
inservice treatment for sore throat and created the vavular 
murmur.  A VA physician in October 1973 noted the veteran's 
reported inservice history of prolonged high fever.  This 
physician diagnosed heart disease and indicated that the 
etiology of the heart disorder was probably rheumatic fever.  
Further examination and opinion would be helpful in this 
case.

As referred to above, at his personal hearing the veteran 
indicated that he was treated in 1972 and that the doctor 
stored the 1972 records of treatment either at Northwest 
Texas Hospital or at the VA medical facility in Amarillo, 
Texas.  Further, the veteran indicated that he received 
treatment from a heart specialist.  A review of an October 
1973 VA examination report shows that the veteran reported 
previous treatment from a private physician, Dr. D. Patton.  
Still further, in the 1973 statement, Dr. G. O. also noted 
that the veteran underwent physical examination for 
employment in April 1973 at the VA medical facility in 
Amarillo, Texas.  Finally, the veteran is reportedly 
receiving Social Security Administration (SSA) benefits.  
None of the aforementioned records are contained in the 
claims file.  The RO should attempt to obtain these records.   

In view of the above, the case is remanded for the following:

1.  The appellant should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
provided treatment for his heart 
disorder.  When the requested information 
and any necessary authorizations have 
been received, the RO should request 
legible copies of all pertinent clinical 
records that have not been previously 
obtained including the medical records 
from Dr. Patton, the Northwest Texas 
Hospital in Amarillo, Texas, Phillips 
Petroleum in Amarillo, Texas, and the VA 
Medical Center in Amarillo, Texas, 
(including the employment physical 
examination report and treatment records) 
from 1972 to 1973.  

2.  The RO should contact the Social 
Security Administration and obtain copies 
of any decision awarding the appellant 
disability benefits from that agency as 
well as copies of the medical records 
utilized in making that determination.

3.  The RO should make arrangements for 
the claims folder to be forwarded to an 
appropriate VA physician to enter an 
opinion as to whether it is more likely 
than not that there is heart pathology 
related to service.  If an opinion cannot 
be entered based on the records on file, 
RO schedule the appellant for the 
appropriate VA examination to determine 
the nature and extent of his heart 
disorder; and to determine whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
the heart disorder was incurred during 
the appellant's active duty or within a 
year thereafter.  In the event of either 
a records review or an examination, the 
examiner should comment on the 
significance of the 1973 opinions of the 
private physician and the VA examiner.  
The examiner should provide an opinion, 
based on the record, and considering the 
manifestations of the disability during 
and after service.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


